United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    December 5, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                  No. 04-41215
                                Summary Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

Terrick Durham,

                                Defendant-Appellant.


            Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 6:04-CR-26-1


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

     Counsel for Terrick Durham moved for leave to withdraw and

filed a brief pursuant to Anders v. California.1            Durham did not

file a response.       After review of counsel’s brief and of the

record, we conclude that no nonfrivolous issues remain for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the




      *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         386 U.S. 738 (1967).
appeal is DISMISSED.2




     2
         See 5TH CIR. R. 42.2.